186 Mich. App. 488 (1990)
464 N.W.2d 900
CANTU
v.
BOARD OF EDUCATION OF THE GRAND RAPIDS PUBLIC SCHOOLS
Docket No. 117635.
Michigan Court of Appeals.
Decided September 7, 1990.
Approved for publication November 2, 1990, at 9:00 A.M.
White, Beekman, Przybylowicz, Schneider & *489 Baird, P.C. (by Sharon L. LaPointe), for Maria Cantu.
Miller, Johnson, Snell & Cummiskey (by Barbara A. Ruga), for Board of Education of the Grand Rapids Public Schools.
Before: SULLIVAN, P.J., and WAHLS and JANSEN, JJ.
PER CURIAM.
Petitioner appeals as of right from a May 2, 1989, Ingham Circuit Court opinion and order affirming a State Tenure Commission decision that the commission did not have jurisdiction to review petitioner's discharge because she did not have a teaching certificate at the time of her discharge or at the time she filed her petition with the tenure commission. MCL 38.71; MSA 15.1971; MCL 38.101; MSA 15.2001; MCL 38.121; MSA 2021. We affirm.
Petitioner was a tenured teacher with the Grand Rapids public schools for the 1986-87 school year. She had a provisional teaching certificate which expired June 30, 1987. Petitioner enrolled in a Grand Valley State University class in January 1987 to renew her certificate but in February 1987 she injured her knee at work and could not complete the course. Petitioner claimed that someone at the Michigan Department of Education told her that she could obtain an extension of her provisional certification when she returned to work. However, she never supported that claim, and, further, it is clear that the superintendent of personnel at the Grand Rapids public schools told her on December 22, 1986, and on March 10, 1987, to apply for conversion of her provisional certificate into a continuing certificate. Petitioner also claimed that she completed the required courses *490 for a continuing certificate prior to June 30, 1987. However, she never supported that claim.
On April 6, 1987, while petitioner was still certified, the principal of the school where she taught filed charges of incompetency against her with the board of education. A private tenure hearing was held on the charges in the summer of 1987 pursuant to the teacher tenure act, MCL 38.71 et seq.; MSA 15.1971 et seq. On August 24, 1987, after petitioner's certification had expired, the board voted unanimously to discharge her on the basis of incompetency.
MCL 38.71; MSA 15.1971 provides in part:
The term "teacher" as used in this act shall include all certificated persons employed for a full school year by any board of education. [Emphasis added.]
MCL 38.101; MSA 15.2001 provides in part:
Discharge or demotion of a teacher on continuing tenure may be made only for reasonable and just cause, and only after such charges, notice, hearing, and determination thereof, as are hereinafter provided. [Emphasis added.]
MCL 38.121; MSA 15.2021 provides in part:
A teacher who has achieved tenure status may appeal any decision of a controlling board under this act ... to [the] state tenure commission. [Emphasis added.]
These statutes vest jurisdiction in the commission and require it to review a board's decision to discharge when the case involves a teacher on continuing tenure. See Lipka v Brown City Community Schools (On Rehearing), 403 Mich. 554; 271 NW2d 771 (1978). It follows that the commission *491 also has jurisdiction to determine issues related to whether it has jurisdiction to review a discharge, including whether a person is a teacher on continuing tenure. Cf. Lipka, supra, p 560; Breuhan v Plymouth-Canton Community Schools, 425 Mich. 278, 282-283; 389 NW2d 85 (1986). In this case, the commission determined that it did not have jurisdiction to review petitioner's discharge because she was not certified and, therefore, was not a teacher on continuing tenure as defined by the act at the time she was discharged or at the time she filed her petition with the commission. We agree.
This Court gives great deference to the construction placed on a statute by the agency legislatively chosen to enforce it. Breuhan, supra, pp 282-283. The commission's construction of § 71 that a person who is not certified is not a teacher under the act is reasonable. We note that the School Code, MCL 380.1 et seq.; MSA 15.4001 et seq., provides that, generally, a school district may not permit someone to teach who does not hold a valid teaching certificate. MCL 380.1233; MSA 15.41233. Moreover, this Court has held that the act applies "so long as the position for which the teacher is hired requires certification." Imbrunone v Inkster Public Schools, 161 Mich. App. 132, 136; 410 NW2d 300 (1987).
The commission's finding that petitioner was not certified was supported by competent, material, and substantial evidence on the whole record. See Imbrunone, supra, p 134. Petitioner did not present any competent evidence to the contrary. We also agree with the commission and the circuit court that petitioner was not entitled to the protection of MCL 380.1535; MSA 15.41535, because her certification was not delayed by the board of education. Therefore, we conclude that the commission properly dismissed her petition.
Affirmed.